Citation Nr: 1517601	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether vacatur of an October 2013 Board decision that denied the claims for higher ratings for left knee osteoarthritis and gouty arthritis of the left ankle, and which granted an initial rating of 10 percent, but no higher, for mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4, is warranted.

2.  Entitlement to a rating higher than 10 percent for mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4. 

3.  Entitlement to a rating higher than 10 percent for left knee osteoarthritis. 

4.  Entitlement to a rating higher than 10 percent for gouty arthritis of the left ankle.


REPRESENTATION

Appellant represented by:  California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2004, and from May 2006 to February 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

An October 2013 Board decision denied the claims for higher ratings for left knee osteoarthritis and gouty arthritis of the left ankle.  The decision also granted an initial rating of 10 percent for mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4, and denied a rating higher than 10 percent.  This decision, however, must be vacated in part for the reasons explained below.

The claims for higher ratings for left knee osteoarthritis, gouty arthritis of the left ankle, and mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2013 decision the Board denied the Veteran's claims for evaluations higher than 10 percent for left knee osteoarthritis, gouty arthritis of the left ankle, and mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4. 

2.  In May 2013, the RO notified the Veteran that he had been scheduled for a Travel Board hearing on July 9, 2013; the Veteran failed to appear for the hearing.  

3.  A July 11, 2013 report of contact notes the Veteran informed VA that he was unable to attend the hearing due to a car accident and asked that the hearing be rescheduled.  

4.  The Veteran has demonstrated good cause for his failure to appear at the July 9, 2013 Travel Board hearing. 


CONCLUSION OF LAW

The criteria for vacatur of the October 2013 Board decision denying the Veteran's claims for evaluations higher than 10 percent for left knee osteoarthritis, gouty arthritis of the left ankle, and mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014). 

In a June 2009 VA Form 9, the Veteran requested a Travel Board hearing at the RO.  In May 2013, the RO notified the Veteran that he had been scheduled for a Travel Board hearing on July 9, 2013.  There is a notation in the record that the Veteran failed to report for the July 9, 2013 Travel Board hearing.  A report of contact    dated on July 11, 2013, shows the Veteran called the RO and explained that he had failed to report for the July 9, 2013 Travel Board hearing due to a car accident.  He requested that the hearing be rescheduled.  Such report of contact was not associated with the claims file at the time of the Board decision.  As such, the Board finds that the Veteran has met the requirements of "good cause" shown for his failure to attend the July 9, 2013 Travel Board hearing. 

Accordingly, the Board finds that Veteran was denied due process of law in having his claims denied without rescheduling of his requested hearing, and the October 2013 Board decision must be vacated in the interest of due process.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 20.904. 

Accordingly, the October 2013 Board decision is vacated, in so far as it denied entitlement to ratings higher than 10 percent for left knee osteoarthritis, gouty arthritis of the left ankle, and mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4.  To be clear, that portion of the October 2013 Board decision that granted an initial rating of 10 percent for mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at L1-L4, is expressly not vacated, and still stands.


ORDER

The October 2013 Board decision that denied the claims for ratings in excess of   10 percent for left knee osteoarthritis, gouty arthritis of the left ankle, and mild anterior wedging of L1 with mild disc space narrowing of the lumbar spine at      L1-L4, is vacated.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).

As noted above, the Veteran was scheduled for a Travel Board hearing before the Board to be held on July 9, 2013, but he did not appear for the proceeding.  On July 11, 2013 the Veteran called the RO and explained that he had failed to report for  the July 9, 2013 Travel Board hearing due to a car accident and requested that the hearing be rescheduled.  The Board finds that the Veteran has met the requirements of "good cause" shown for his failure to attend the July 9, 2013 Travel Board hearing.  Accordingly, the Board finds that the claims must be remanded to afford the Veteran an opportunity to testify at hearing before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2014). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  The notification of the date and time of the hearing should be associated with the file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

